Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 03/06/2019:
Claims 1-20 have been examined.

Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Currently, it is unclear whether the claimed “controller” is a vehicle controller, specified in numerous paragraphs of the specification, as originally filed or as published, but not shown in the drawings; or this is user-engagement comptroller 108, specified in numerous paragraphs of the specification, as originally filed or as published, and shown in fig. 1, 6; or this is onboard computing platform 602, specified in numerous paragraphs of the specification, as originally filed or as published, and shown in fig. 6; or this is processor 612 (also referred to as a microcontroller unit and a controller), specified in Para [0048] of the specification, at least as published, and shown in fig. 6. Clarification is required. Therefore, the “controller” must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 


Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.1	This application includes one or more claim limitations that use the word “means” or “step,” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “autonomy unit” in claims 1-3, 5 and 7.
Although it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform well-known in the art method steps, such as performing autonomous vehicle control (e.g., autonomously controlling acceleration/deceleration of the vehicle in response to a signal/command/request received from vehicle controller), per fig. 6, Para [0031-0032, 0044, 0052, 0055, 0062] of the published specification, the claimed “autonomy unit 106” appears to be structure element/component of a bigger structure ECU 608.  
	
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	

	
	Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claims 1-9, 11, 14 and 16-19 recite the following limitation/feature: “a/the controller,” which is unclear what controller it is, whether it is a vehicle controller, specified in numerous paragraphs of the specification, as originally filed or as published, but not shown in the drawings; or this is user-engagement comptroller 108, specified in numerous paragraphs of the specification, as originally filed or as published, and shown in fig. 1, 6; or this is onboard computing platform 602, specified in numerous paragraphs of the specification, as originally filed or as published, and shown in fig. 6; or this is processor 612 (also referred to as a microcontroller unit and a controller), specified in Para [0048] of the specification, at least as published, and shown in fig. 6, which renders the claims indefinite. Clarification is required. 

1.1.2	Claims 1 and 4 recite the following limitation(s)/feature(s): “[responsive to] determining that the first heart rate does not correlate with the second heart rate,” which is unclear how and/or via or by which particular vehicle system(s) element(s) this determination is being performed/done/executed, whether it is being performed/done/executed via or by vehicle controller, specified in numerous paragraphs of the specification, as originally filed or as published, but not shown in the drawings; or via or by user-engagement comptroller 108, specified in numerous paragraphs of the specification, as originally filed or as published, and shown in fig. 1, 6; or via or by onboard computing platform 602, specified in numerous paragraphs of the specification, as originally filed or as published, and shown in fig. 6; or via or by processor 612 (also referred to as a microcontroller unit and a controller), specified in Para [0048] of the specification, at least as published, and shown in fig. 6, which renders the claims indefinite. Clarification is required. 
	For the purpose of this examination, in view of the specification, it will be interpreted that the claimed “determine(ing) that the first heart rate does not correlate with the second heart rate,” is being performed/done/executed via/by the “onboard computing platform 602,” specified in numerous paragraphs of the specification, as originally filed or as published, and shown in fig. 6. 
1.1.3	Claim 11 recites the following limitation(s)/feature(s): [responsive to] determining that the third heart rate does not correlate with at least one of the first heart rate and the second heart rate,” which is unclear how and/or via or by which particular vehicle system(s) element(s) this determination is being performed/done/executed, whether it is being performed/done/executed via or by vehicle controller, specified in numerous paragraphs of the specification, as originally filed or as published, but not shown in the drawings; or via or by user-engagement comptroller 108, specified in numerous paragraphs of the specification, as originally filed or as published, and shown in fig. 1, 6; or via or by onboard computing platform 602, specified in numerous paragraphs of the specification, as originally filed or as published, and shown in fig. 6; or via or by processor 612 (also referred to as a microcontroller unit and a controller), specified in Para [0048] of the specification, at least as published, and shown in fig. 6, which renders the claims indefinite. Clarification is required.   

1.1.4	Claim 14 recites the following limitation(s)/feature(s): [responsive to] determining that the third heart rate does not correlate with at least one of the first heart rate and the second heart rate,” which is unclear how and/or via or by which particular vehicle system(s) element(s) this determination is being performed/done/executed, whether it is being performed/done/executed via or by vehicle controller, specified in numerous paragraphs of the specification, as originally filed or as published, but not shown in the drawings; or via or by user-engagement comptroller 108, specified in numerous paragraphs of the specification, as originally filed or as published, and shown in fig. 1, 6; or via or by onboard computing platform 602, specified in numerous paragraphs of the specification, as originally filed or as published, and shown in fig. 6; or via or by processor 612 (also referred to as a microcontroller unit and a controller), specified in Para [0048] of the specification, at least as published, and shown in fig. 6, which renders the claims indefinite. Clarification is required.   
	For the purpose of this examination, in view of the specification, it will be interpreted that the claimed “determine(ing) that the third heart rate does not correlate with at least one of the first heart rate and the second heart rate,” is being performed/done/executed via or by the “onboard computing platform 602,” specified in numerous paragraphs of the specification, as originally filed or as published, and presented in fig. 6.  
1.1.5	Claim 18 recites the following limitation(s)/feature(s): “[determine(ing) that the first heart rate does not correlate with the second heart rate in response to] determining that a difference between the first heart rate and the second heart rate is greater than a predefined threshold,” which is unclear how and/or via or by which particular vehicle system(s) element(s) this determination [that a difference between the first heart rate and the second heart rate is greater than a predefined threshold], is being performed/done/executed, whether it is being performed/done/executed via or by vehicle controller, specified in numerous paragraphs of the specification, as originally filed or as published, but not shown in the drawings; or via or by user-
	For the purpose of this examination, in view of the specification, it will be interpreted that the claimed “determine(ing) that a difference between the first heart rate and the second heart rate is greater than a predefined threshold,” is being performed/done/executed via/by the “onboard computing platform 602,” specified in numerous paragraphs of the specification, as originally filed or as published, and presented in fig. 6.   
1.1.6	Claims 2-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
1.1.7	Claim 20 recites the following limitation(s)/feature(s): “[responsive to] determining that the first heart rate does not correlate with the second heart rate,” which is unclear how and/or via or by which particular vehicle system(s) element(s) this determination is being performed/done/executed, whether it is being performed/done/executed via or by processor 612 (that is also referred to as a microcontroller unit and a controller), specified in Para [0048] of the specification, at least as published, and shown in fig. 6; or via or by vehicle controller, specified in numerous paragraphs of the specification, as originally filed or as published, but not shown in the drawings; or via or by user-engagement comptroller 108, specified in numerous paragraphs of the specification, as originally filed or as published, and shown in fig. 1, 6; or via or by onboard computing platform 602, specified in numerous paragraphs of the specification, as originally filed or as published, and shown in fig. 6; which renders the claims indefinite. Clarification is required. 
	For the purpose of this examination, in view of the specification, it will be interpreted that the claimed step “determining that the first heart rate does not correlate with the second heart rate,” is being performed/done/executed via/by the “onboard computing platform 602,” specified in numerous paragraphs of the specification, as originally filed or as published, and shown in fig. 6. 
	



Allowable Subject Matter
1.	Claims 1 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
2.	Claims 2-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662